Cooley, J.
This is a case of certiorari to a justice’s court. The proceedings in that court were by attachment, and the plaintiffs in error, who were defendants below, were not personally served and did not appear. The plaintiff declared upon a justice’s judgment rendered in an attachment suit, and gave no evidence but the judgment itself. The judgment was void on its face-because it did not show a service of the writ as required by the statute. (See the preceding case.) The justice therefore erred in entering another judgment upon it.
In this case, however, as in the last, no reason appears for removing the proceedings to this court, instead of seeking the appropriate remedy in the justice’s court or in the circuit court. Costs are therefore denied.
The other Justices concurred.